                      Case 18-21635-RAM         Doc 55    Filed 05/01/19    Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


INRE:                                                                 CASE NO.: 18-21635-BKC-RAM
                                                                    PROCEEDING UNDERCHAPTER 13
MARIE CARMEL EVEILLARD



DEBTOR                              I

                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


   I CERTIFY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
Hearing was mailed to those parties listed below on fV\ A '{ \ 1 <'l"' l 4


                                                           NANCY K. NEIDICH, ESQUIRE
                                                           STANDING CHAPTER 13 TRUSTEE
                                                           P.O. BOX 279y
                                                           MIRAMAJ{FX

                                                           By: 1'ft4==*=====
                                                           o A'.ais ey Cor ez-Rodriguez, Esq.
                                                             F RIDAi BAR NO: 0091727
                                                           o .Amy Carrington, Esq.
                                                             FLORIDA BAR NO: 101877
                                                          ~ose Ignacio Miceli, Esq.
                                                              FLORIDA BAR NO: 0077539
                 Case 18-21635-RAM   Doc 55   Filed 05/01/19   Page 2 of 3
                                        NOTICE OF HEARJNG AND TRUSTEE'S MOTION TO DISMISS
                                                                CASE NO.: 18-21635-BKC-RAM

                           CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
MARIE CARMEL EVEILLARD
260 NW 133 STREET
MIAMI, FL 33163

Via Electronic Service:
ATTORNEY FOR DEBTOR
ALEXIS GARCIA, ESQUIRE
10271 SUNSET DRIVE
SUITE 103
MIAMI, FL 33173
                        Case 18-21635-RAM              Doc 55      Filed 05/01/19        Page 3 of 3
03/28/2019 THU 12;02            FAX 9544434452                              CH13MIAMI FAX                               fdloo1
      -----------------·-····-·--·               ---------··---·-------------·--······
                                                  *********************
                                                  *** FAX TX REPORT ***
                                                  *********************

                                                      TRANSMISSION OK

                                    JOB NO.                          1457
                                    DESTINATION ADDRESS              3056756170
                                    SUBADDRESS
                                    DESTINATION ID                   GARCIA, ALEXIS
                                    ST. TIME                         03/28 12:02
                                    TX/RX TIME                       00' 36
                                    PGS.                             1
                                    RESULT                           OK
            ·------------------------------               ----------·--·-----............................. ________


    OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
   SOUTHERN DISTRICT OF FLORIDA
                                                                            NANCY K. NEIDICH, ESQUlRE
                                                                            STANDING CHAPTER 13 TRUSTEE
                                                                            P.O. BOX 279806
                                                                            MIRAMAR, FL 33027-9806
                                                                            TELEPHONE: (954) 443-4402
                                                                            FACSIMILE: (954) 443-4452


   March 27, 2019

   ALEXIS GARCIA, ESQUIRE
   10271 SUNSET DRIVE
   SUITE 103
   MIAMl, FL 33173
   Case: 18-21635-BKC-RAM                             RE: MARIE CARMEL EVElLLARD



   Dear ALEXIS GARClA, ESQUIRE


   More than thi1iy days have passed since the claims bar date on December 06, 2018. You have failed to file the
   Notice of Compliance by Attorney for Debtor required by Local Rule 2083-1 (B) Claims Review Reql1ireni.ent,
   also know as Local Form 76.

   The scope of the review required states: "Not later than 21 days iifter expiration of the claims bar dnte, the
   attorney shall examine, from records maintained by the clerk, the cluims register and all cluims filed in the case
   to determine whether additional action is necessary, including the filing and service in accordance with all
   applicable rules of: (a) on amended plan if the plan has not been confirmed; (b) a motion to modify the
   confirmed plan; (c) objections to nonconfonning claims." Local Rule 2083-1 (B)(l)

   You must file a Local Form 76 within twenty (20) days of this letter or the Trustee may file u Motion to Dismiss
   this case with prejudice for six (6) months

   Very truly yoms,
